DETAILED ACTION
This action is in response to the amendment dated 12/23/2020.  Claim 1 is currently amended.  No claims are newly added.  Claims 3, 9-11, 16-19 and 26 have been canceled.  Presently, claims 1, 2, 4-8, 12-15, 20-25, 27 and 28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/14/2017.  These drawings are acceptable.

Allowable Subject Matter
Claims 1, 2, 4-8, 12-15, 20-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or suggest a medical connector comprising a core having at least one aperture opening, a hub comprising a hollow stem, a sleeve located at a distal end of the hollow stem surrounding the core and forming a fluid pathway for transferring a fluid; wherein the hub is selectively rotatable relative to the core and a first interface and a retaining ring to maintain the position of the sleeve relative to the core with the retaining ring having at least one sloped surface that is disposed within an annular groove of the core and wherein the 
Regarding claim 13, the prior art of record does not disclose or suggest an adapter having a hub including a stem and a barrel, a core with a second interface coupled to a distal end of the core and a fastener to secure the barrel between the fastener and the gripping surface of the core wherein the fastener comprises a plurality of longitudinally disposed deflectable members wherein the second interface comprises female threads, wherein a maximum outside diameter of the second interface is less than a minimum inside diameter of the barrel and wherein the female threads are fixedly coupled to the core such that the female threads rotate with the core in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.J.R/Examiner, Art Unit 3753        

/CRAIG J PRICE/Primary Examiner, Art Unit 3753